934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Avon JACKSON, Plaintiff-Appellant,v.Russell A. ELIASON, Defendant-Appellee.
No. 91-7536.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided June 3, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Eugene A. Gordon, Senior District Judge.  (CA-90-530-3)
Willie Avon Jackson, appellant pro se.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Willie Avon Jackson appeals from the district court's order1 denying relief under 42 U.S.C. Sec. 1983 and denying his Fed.R.Civ.P. 59(e) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jackson v. Eliason, CA-90-530-3 (M.D.N.C. Jan. 23 and Feb. 20, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 We note that suits against federal officials are impermissible under 42 U.S.C. Sec. 1983.    See District of Columbia v. Carter, 409 U.S. 418 (1973)